Case 1:18-cv-08653-VEC-SDA Document 156 Filed 10/05/20 Page 1 of 13

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 

SWEIGERT

V.

GOODMAN

 

 

CIVIL CASE #:

1:18-CV-08633-VEC

JUDGE VALERIE E. ieee EWW E)

 

PLAINTIFE’S REPLY BRIEF
TO DEFENDANT’S OPPOSITION TO

u S OCT -5 2976

 

MOTION FOR LEAVE OF COURT (Dkt, 149)
TO FILE SUPPLEMENTAL COMPLAINT (Dkt. 150)

MAY IT PLEASE THE COURT:

Pursuant to Local Rule 6.1(b)(3) this REPLY is served within seven (7) days of the Defendant’s

answering papers (Dkt. 155), submitted in opposition to Plaintiff's Motion for Leave of Court

(Dkt. 149) with an accompanying suppiemental complaint (Dkt. 150). A Memorandum of Law

is attached. A certificate of service is included on the last page of this document. So sworn

under oath.

Signed this f day of October, 2020.

Ve.Sar

D, G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice @mailbox.org

(3.7.20

 

feng

ys

I
Case 1:18-cv-08653-VEC-SDA Document 156 Filed 10/05/20 Page 2 of 13

 

 

MEMORANDUM OF LAW
TABLE OF CONTENTS
TABLE OF CONTENTS .....cccssssossssssscnsssssessssssessnsnnstenesssnneesensssssnsncovsssessenssnsensesnssssossnsssensossnes 2
TABLE OF AUTHORITIES .......ccssssscsssssensessessserssenscessenensnescenseussesassseenecaensensasuaneaannennateaneasens 3
PROCEDURAL HISTORY ....0..ccsssssscccssessceesccesssesensessenensersesscessassecsesersesseeaseaneseaserseccevarstened genes 5
STATEMENT OF BACT. ....ssssssssssssssnssssssseonssnsstesensessussssonssnnnrscenesseseustevsuatsnesseseesnsterensssonsensees 6
LAW AND ARGUMENT... csscssrssccsssccsnscessnssseensseasnsasescesensneannesecansaseacssneenensnessersnsapeaveneasenien 7
CERTIFICATE OF SERVICE q00..ccsscccscssesesesssesccersseeerssarssnasnenansurarsscessnssnesseeseesenaerensssessets 12
Case 1:18-cv-08653-VEC-SDA Document 156 Filed 10/05/20 Page 3 of 13

 

TABLE OF AUTHORITIES

Cases

Beneficial Corp. v. FTC, 542 F.2d 611, 617 (3d Cir, 1976) oe eeeeseseereeerreersenrererseeeerestetseaes 8g
Dove v. Washington Metro. Area Transit Auth., 221 F.R.D. 246, 247 (D.D.C. 2004)... 10
Inve September [1 Litig., 621 F. Supp. 2d 131, 146 (S.D.NVY, 2009) woe ences 9
Karlin v. IVF America, Inc., 93 NY2d 282, 290... .cccccccccccsssccsssseessssecsssnsesseesecesuseseessnssssnreersnsersess 8
Marino v. Gotham Chalkboard Mfg. COrp ccccccccccsessccccsscecssecssecenscsecsesceaenecaescecsesseeasenesesoeeannensenates 7
Marino v. Gotham Chalkboard Mfg. Corp., 259 F. Supp. 953, 954 (S.D.NLY, 1966)... 7
McLean v. Scully, No. 90-2590, 1991 WL 274327 *1 (S.D.N.Y. December 9, 1991) we 9
Ravo vy. Rogatnick, 70 N.Y.2d 305, 520 N.Y.S,2d 533, 514 N.E.2d 1104, 1108 (1987)... 9
Rodriguez v. Conway, No. 10-6243L, 2011 WL 4829725 *1 (W.D.N.Y. September 6, 2011).....9
Rowe vy, US. Fidelity & Guar. Co., 421 F.2d 937 ,943 (4th Cir. 1970) oo eet neenee 6

The National Academy of Television Arts and Sciences, Inc., et al. v. Multimedia Systems Design,

FIC, DOLOV T2609 oo ccecccceccccesccscsscacceeeeeeseceeseesessecensecaeeseecaeeassnssansesecsneaceensesaesseeaneaesessataceateessetsese® 4
Statutes
New York’s General Business Law (NYGBL) 8§ 349 — 350 oo eeeeseneenee sense teneeeeesenentieees 7
NYGBL § 349 ec cccecnecneenseeeereserseeneneenecnesarnensesea rece seeneesbireeseersbesereeesedsssseensesaneeseesssseeenneesseaes 8
NYGBL §§ 349 350. ccecccsssseeesenseteeseeecneeseeeeseeeevaeeaeaeemesesessaeesnessasassesarsesaneasieeatenetseratanteess 7,8
Rules
Fed. R. Civ, Proc, Rule 15(a)(1 (A). cee cece cce cesses enneeceeeaseaeeceeesaneaascassseseaaeeeesesseeeaseenereenenaeas 4
Rule 15(a)......cccccccsessessscseecssevssecseeseeseeecsueseseseerseesceseeeesueessnsssuessnsuegecseesntsagsrtesstseneesetsesseredeeessusacenaees 6
Case 1:18-cv-08653-VEC-SDA Document 156 Filed 10/05/20 Page 4 of 13

Rule 15 (C)o.csiceceucsssrssssecesssssssescsesesssssssacsesessssesessesassssesacsasssssuesssctgsseseneneeaeessasseversevesessuvaseevssessts 7
Rule S(O) (CC). ec cccccsccnenscneeeeeecesssecenescaecsscecsecnascevsvaveeseseesaueessnsansesssssansessesessauceseaseuenes 4,6,7
Rule 15 (0) oe cccccseseseesesssneseesesssssseneveesssesssscavsceasseecsessssceesecacsessceesscsecaucasssessansssseassvavesseenaees 9
Rule 1 5(a)(3) eee esececeteesenstenseseseenceseecscseneesesssssssesesassssesessscsssseaesensvsseeseneeuceuseousevsusceususevavessasuvases 4
Rules 8(8) ..c.cccceesesceesesseeeeeetsenseseceesesensssessesssssasseneveesuseseesavessessssssacaeasseasecaeseerenseseevsesassceesavacsaticuns 7
Treatises

3 J. Moore, FEDERAL PRACTICE, 15.08[2] (2d ed. 1968). oc. cccccccesccseessseessesssessscessscenerereere 6

3 J. Moore, FEDERAL PRACTICE, 15.08[2], at 874-75 (2d ed. 1968); Note, supra note 6, at

WRIGHT & MILLER, FEDERAL PRACTICE & PROCEDURE § 1504, at 187 (2d ed. 1990)
(CHUM CASES)... eeeeeeceeneescesecesesesescseseeesceaeseasaescescetsesssssecsessseseneceuscsseseussueeneesessscusssssieensesssasivans 6
WRIGHT, MILLER, & KANE, FEDERAL PRACTICE AND PROCEDURE: Civil 3d § 1505,

PES. 262-63 ooo cccccceccseeerensenersnensenenatseeeessseenssaneseseesaesuensesenecsesseesussesssaccssteesesneveesesaesntoneersatsrssees 9
Case 1:18-cv-08653-VEC-SDA Document 156 Filed 10/05/20 Page 5 of 13

PROCEDURAL HISTORY
The Court in its wisdom allowed the Defendant five (5) weeks to respond to the Plaintiffs
Motion for Leave to file the proposed First Supplemental Complaint (FSC) (8/24/2020, Dkt.

144) by ORDER of the Magistrate on 09/02/2020 (Dkt. 146).

On 09/09/2020 Plaintiff amended the proposed FSC and accompanying leave of court motion
(Dkt. 144) with an amended leave of court motion (Dkt. 149 & 150). The Plaintiff seeks to add
Multimedia Systems Design, Inc. as an additional defendant with his pleading papers Dkt. 149

and Dkt. 150.

The five (5) week time window created by the Magistrate’s order (Dkt. 146) apparently allowed
for a potential amendment of the FSC “complaint” (amendment normally required within 21
days after filing date of original pursuant to Fed. R. Civ. Proc. Rule 15(a)(1)(A)) and the
Defendant's responsive pleading to such an amended motion (within 14 days pursuant to Rule
15(c)(1)(C)). Therefore, the Court has allowed the Defendant three (3) weeks to reply to the
amended motion (Dkt. 149 accompanied with Dkt. 150)(one week more than allowed by

Rule15(a)(3)); five weeks in total (21 days + 14 days).

By ORDER signed 09/16/2020 (Dkt. 154) the presiding judge attempted to clear up any
confusion regarding related litigation and/or misnomers concerning the Defendant’s
“corporation”. Defendant Goodman is the acting “C.E.O.” of “Multimedia Systems Design,
Inc.”, which is named in related litigation (see The National Academy of Television Arts and
Sciences, Inc., et al. v. Multimedia Systems Design, Inc., 20-CV-7269, Hon. Valerie E. Caproni

presiding).

On 09/30/2020 Defendant filed a one-page opposition (Dkt. 155) to Plaintiff's Dkt. 149 and 150.
Case 1:18-cv-08653-VEC-SDA Document 156 Filed 10/05/20 Page 6 of 13

STATEMENT OF FACTS
1, On 09/10/2019 the Second Amended Complaint (SAC) was docketed (Dkt. 88), which
claimed Defendant Jason Goodman (Def) was “C.E.O.” of a New York State corporation
“Multimedia System Design, Inc.” (para. 7). This name appears to be the correct name not
“Multimedia Systems Design, Inc.” (MSDD (Dit. 154).
2. Defendant Goodman states in an e-mail message of 4/11/2020 that he is “the CEO of
Multimedia System Design, INC. the entity which owns the registered trademark” (para. 2 in
Dkt. 88). There appears to be confusion of Systems (plural) (Dkt. 154) vs. System, even in the
mind of the presiding judge as stated in Dkt. 154.
3, Since that filing (Dkt. 88) all pleadings mailed to the Defendant by Plaintiff have been
accompanied by a certificate of service addressed to the Defendant as “C.E.O.” of “Multi-media

Design Systems, Inc.” (another misnomer).

 

CERTIFICATE OF SERVICE

 

 

NYS Department of State
[hereby attest that a tree copy of this fetter hng heen sent ta the following addressees on Division of Corporations
s dey ~ at .
the &* day of September, 2919, Entity Information
Jason Goodraan, CRO ‘The information contained in this database is current through September 24, 2020,
Mouttl-media Design Systems, Inc,
252 7 Avence, Apart, 665.
New York, NY 1000 Selected Entity Name; MULTIMEDIA SYSTEAL DESIGN, INC.
Clerk of the Court, Resta 200 ; Selected Eatity Status iformation
U.S. District Court Current Entity Name: MULTIMEDIA SYSTEM DESIGN, INC.
SO Pearl Street DOS ID #: 1830828
New Vark, New York 10007-1352 Initia DOS Filing Date: JUNE 21, 1994
- 2 <> at , County: NEW YORK
*
a
B, GEGRGE SWEIGERT
SPD

    
 
 

1é-cv-08653-VEC-SDA Dotumd

   

1.98 Plied 05/10/18 Page 74h 7a

 

 

 

 

 
Case 1:18-cv-08653-VEC-SDA Document 156 Filed 10/05/20 Page 7 of 13

LAW AND ARGUMENT
The MSDI misnomer
4. Rule 15(c) encourages the use of amendments to clarify the original complaint (Dkt. 88)
or to correct an error made in the original complaint without being barred by the statute of
limitations. The section of Rule 15(a) applicable to 15(c) is: "otherwise a party may amend his
pleading only by leave of court or by written consent of the adverse party; and leave shall be
freely given when justice so requires." The test of "justice" employed by the courts is whether
the proposed amendment would unduly prejudice the opposing party. 3 J. Moore, FEDERAL
PRACTICE, 15,08[2], at 874-75 (2d ed. 1968); Note, supra note 6, at 651. Consequently, courts
look to the adverse effects of such an amendment on the party opposing it, and then only those
caused by the moving party's failure to assert the new matter in the original pleading. 3 J.
Moore, FEDERAL PRACTICE, 15.08[2] (2d ed. 1968).
5. While courts typically require some relationship between the original complaint and the
supplemental material, an application for leave to supplement is “addressed to the discretion of
the court and should be freely granted when doing so will promote the economic and speedy
disposition of the entire controversy between the parties” and will not prejudice the opposing
party, WRIGHT & MILLER, FEDERAL PRACTICE & PROCEDURE § 1504, at 187 (2d ed.
1990) (citing cases). Indeed, district courts should look to whether “some relationship” exists
“between the newly alleged matters and the subject of the original action.” see Rowe v. U.S.
Fidelity & Guar. Co., 421 F.2d 937 ,943 (4th Cir. 1970) (setting forth the “some relationship”
standard). |
6, Rule 15(c)(1)(C) provides for an amendment to relate back to initial pleadings in the

event of changing the name ofa party. This allows a Plaintiff to correct a misnomer without
Case 1:18-cv-08653-VEC-SDA Document 156 Filed 10/05/20 Page 8 of 13

prejudice to the opposing party if the new party (in this case the proposed party MSDI) has
received adequate notice of the claims. Marino v. Gotham Chalkboard Mfg. Corp., 259 F. Supp.
953, 954 (S.D.N.Y. 1966). This is the case for the proposed addition of MSDI. Adding a new
party (MSDI) is appropriate pursuant to Rule 15(c)(1)(C).

| 7. The Marino v. Gotham Chalkboard Mfg. Corp., court reasoned that adequate notice was
the driving concern when assessing whether an adverse party would be prejudiced with a Rule
15(c) amendment, (discussing the practical effects of the 1966 amendments to Rule 15(c)) “[t]he
new amendment focuses not on semantics, but on the simple question of whether the party to be
brought in had fair notice of the action.” MSDI has had fair notice of this action through its
“C.E.O.”, the Defendant, and the service of Dkt. 88 and all sequential pleadings thereafter served
upon the Defendant as “C.E.O.” of MSDI, albeit with a corporate misnomer in the certificate of

service. This requires correction and the proper MSDI entity should be added as a party.

First Supplemental Complaint (FSC) is not futile

8. The proposed First Supplemental Complaint (FSC) (Dkt. 150) is well-pled under Rule
8(a). Counts I, II and II of the proposed FSC meet the pleading standards of Rules 8(a) with
sufficient specificity to survive a motion to dismiss. Further, the proposed FSC does not
introduce|s| separate, distinct, and new claims and causes of action.

9. The Defendant fails to overcome the overwhelming evidence establishing Goodman’s
violations of New York’s General Business Law (NYGBL) §§ 349 — 350 through the use of
Multimedia Systems Design, Inc.’s trademark “CROWDSOURCE THE TRUTH”. The
overwhelming evidence amassed by the Plaintiff in Dkt. 150 established uncontroverted facts

necessary to find violations of NYGBL §§ 349 — 350,
Case 1:18-cv-08653-VEC-SDA Document 156 Filed 10/05/20 Page 9 of 13

10. As alleged in the proposed FSC (Dkt. 150), the use of fake social media subscribers, fake
podcast “likes”, fake podcast approvals, fake comments, fake Twitter comments, use sock puppet
accounts and “bots” are considered by the New York Attorney General to be violative of
NYGBE §§ 349 — 350. Defendant Goodman has NOT denied this practice of using fake
indicators of social media influence in his pleading papers (Dkt. 155).

il. Taken as true, as in the event of a motion to dismiss, this Court must assume that the
Defendant is using a deceptive and inflated social media influencer position to attack the Plaintiff
with smear campaigns. This inflated position was created by the Defendant using fake “likes”,
fake “comments”, fake “views”, fake “subscribers”, sock puppet accounts and Twitter bots. To
the general public, it would appear that there is some social consensus to hold the Plaintiff up to
scorn and ridicule as supported by these fake indicators of the social media standing that the
Defendant does not really have. The Plaintiff remains the victim of this smear machine operated
by Goodman under the MSDI trademark. This activity is considered a violation of the NYGBL
by New York’s Attorney General.

Injury to the public

12. Additionally, the FSC (Dkt. 150) clearly demonstrates a months long pattern of deception
perpetrated upon the general public with regards to the “harmful content” of the Defendant’s
“COVID-19 plandemic” conspiracy theory content embedded in his commercial speech
podcasts, designed with the ultimate objective of creating angst in the public causing consumers
to become subscribers (patrons) to his credit card video services (advertisements in disguise).

The issue here with NYGBL is whether the act or practice is likely to mislead, rather than

 

whether it causes actual deception.
Case 1:18-cv-08653-VEC-SDA Document 156 Filed 10/05/20 Page 10 of 13

13. The term “deceptive” has a well-understood meaning in consumer law. In Beneficial
Corp. v. FTC, 542 F.2d 611, 617 (3d Cir. 1976), the court noted “the likelihood or propensity of
deception is the criterion by which advertising is measured."

14, As reasoned in Karlin v. IVF America, Inc., 93 NY¥2d 282, 290 (NYGBL § 349... “on
(its) face appl(ies) to virtually all economic activity and (its) application has been
correspondingly broad ...taking into account not only the impact on the ‘average consumer‘ but
also on ‘the vast multitude which the statutes were enacted to safeguard-including the ignorant,
the unthinking and the credulous who, in making purchases, do not stop to analyze but are

79

governed by appearances and general impressions’”). The Court may infer deception by the
Defendant based on the foregoing.

Defendant and proposed defendant MSDI are jointly liable

15, Under New York law Plaintiff is entitled to sue Goodman and MSDI by reason of their
conduct, acting jointly or in common, or either jointly or severally. Legal standards indicate that
individual defendants (like Goodman) and corporate defendants (like MSDI) can be held jointly
and severally liable as a common enterprise. Thus, the Court should consider that Goodman and
MSDI acted as a common enterprise. fn re September [1 Litig., 621 F. Supp. 2d 131, 146
(S.D.N.Y. 2009) which relied upon Rava v.

Rogatnick, 70 N.Y.2d 305, 520 N.Y.S.2d 533, 514 N.E.2d 1104, 1108 (1987).

16. Rule 15{d) expressly allows for supplemental complaints to “cure” defects in the initial
complaint. Adding MSDI as a party cures the defect of the SAC (Dkt. 88). Rule 15(d)

permits a supplemental pleading to correct a defective complaint and circumvents “the needless

formality and expense of instituting a new action when events occurring after the original filing

10
Case 1:18-cv-08653-VEC-SDA Document 156 Filed 10/05/20 Page 11 of 13

indicated a right to relief.” WRIGHT, MILLER, & KANE, FEDERAL PRACTICE AND
PROCEDURE: Civil 3d § 1505, pgs. 262-63.

17. As stated by this Court in McLean v. Scully, No. 90-2590, 1991 WL 274327 *1
(S.D.N.Y. December 9, 1991) it is entirely appropriate for new defendants to be added via a Rule
15(d) supplemental pleading under circumstances such as these. See also, Rodriguez v. Conway,
No. 10-6243L, 2011 WL 4829725 *1 (W.D.N.Y. September 6, 2011) (“Supplemental relief may
include the addition of new defendants,” permitting supplemental complaint under Rule 15(d)

adding new party).

CONCLUSION

Defendants (Goodman and/or MSDD) are not prejudiced by any short delay that supplementing
the complaint might cause. Discovery has not yet begun, and this lawsuit remains in the
pleading stages. Granting Plaintiffs leave to file a supplemental complaint will not substantially

delay this case.

Under Rule 15, the burden is generally on the non-moving party to persuade the court “to deny”
the motion. The Defendant’s papers (Dkt. 155) have not done this. See Dove v. Washington

Metro. Area Transit Auth. 221 F.R.D. 246, 247 (D.D.C. 2004).

The Plaintiff herein PRAYS that this Court reject Defendant’s answering papers (Dkt. 155) as
unpersuasive and permit the First Supplemental Complaint (Dkt. 150) to be recognized as an

operative supplement to the Second Amended Complaint (Dkt. 88).

D. G. SWEIGERT, C/O

GENERAL DELIVERY
ROUGH AND READY, CA 95975

12 IDislt 2G
Case 1:18-cv-08653-VEC-SDA Document 156 Filed 10/05/20 Page 12 of 13

CERTIFICATE OF SERVICE
1 HEREBY ATTEST that a true copy of the attached pleadings has been sent to the
following addressees on the _ day of October via prepaid First Class U.S. Mail. So sworn

under oath.

Jason Goodman, CEO
Multimedia Systems Design, Inc.
252 7 Avenue, Apart. #68

New York, NY 10001

PRO SE OFFICE, #200

U.S. District Court

500 Pearl Street

New York, New York 10007-1312

MsoSar

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

1SB- 7.20

42
 

      

PR PPLE PLS BEHSE LOOSLO" PAYS Th GPs

Wy 1910Z 4890190 {25/AN9E [BIS0d ‘SN @ APIA ‘812991 10) jou s} BuiBexysed sy *Me} feiepaj jo VONEIOIA e eq Keurasnsig

4

~sfRaHASNS pHTIG AUIGUS GINAS NY PICO

 

 

POOS| | LOO LOPGES

    

wile - 2000) |

ZICT-LOOOT AAOA MON HOA MON
199.148 [489d OOS

yanoy PLYSIG ‘S'N

jane 34) JO YI

a COCH

prittoQ 25 eed

 

DIoxXOq|iDui@aaijou-Uojjoyjods
$2656 FO ‘AGVAA ANF HON0N
AUDALTAC TVYANAD

OVO ‘SLNADIFAMS ‘Dd

“Oud |

dM ANOS'Sdan

 

"@DOO HE a@u2 EOS
‘dro abeyoed
88 ainpeuas OL

   

  

   

 

G/L GX e/L St “dO
BbL0e 0 APlda

7Lo000L0000Sd

qa

Agee apsawed +

‘pauinbay aq Amu jacqie) uonRuEpsep
SWIOISNS B ‘APRUOTBLWIA]U DeSN UBUAA a

#@ulluG saycddns JOnIC =
# QIQEHBAR GN Wold a»

"SOLRUNSUE /BUGHTBLUGIUT POU] «
“SUORBULSEp PEUOTTRLIOIUI

JOfeu AUBL 0} PEPN|OU! wi. ONIMOVELL SdSN «

aPouloeds Alsayep jo alegs

 

 

 

JoVISOd

 

 

6S Bele S/c0 Sari 2905 SOSs6

TMA eT

?

ep Bg

tess, otcleur eeotlop eehie

 

Was GL ATMelal SSadied

ata

 
